609 So. 2d 154 (1992)
Eileen JARRETT, Appellant,
v.
PUBLIX SUPERMARKETS, INC., Appellee.
No. 92-678.
District Court of Appeal of Florida, Fifth District.
December 4, 1992.
Jeffrey W. Monroe of Monroe and Lovingood, P.A., St. Augustine, for appellant.
Charles B. Carter of Jones, Carter, Singer & Cervone, P.A., Gainesville, for appellee.
PER CURIAM.
The summary judgment in favor of the supermarket in this slip and fall case is affirmed. See Winn-Dixie Stores, Inc. v. Marcotte, 553 So. 2d 213 (Fla. 5th DCA 1989).
The trial court did not err in not considering two affidavits offered, on the day of the hearing, by the plaintiff in opposition to the motion for summary judgment. Florida Rule of Civil Procedure 1.510(c) provides:
The adverse party may serve opposing affidavits prior to the day of hearing.

The trial judge followed the law and should not be reversed for doing so.[1]See Silva v. Hernandez, 595 So. 2d 230 (Fla. 3d DCA 1992), juris. accepted, 604 So. 2d 487 (Fla. 1992); Hartford Accident & Indemnity Co. v. Gillette, 519 So. 2d 1059 (Fla. 1st DCA 1988), dis'm. granted, 529 So. 2d 694 (Fla. 1988); Zamora v. Blue Coast Corp., 348 So. 2d 1165 (Fla. 3d DCA 1977), cert. denied, 359 So. 2d 1222 (Fla. 1978); Auerback v. Alto, 281 So. 2d 567 (Fla. 3d DCA 1973), cert. denied, 297 So. 2d 31 (Fla. 1974); Henry Stiles, Inc. v. Evans, 206 So. 2d 65 (Fla. 4th DCA 1968); and Hardcastle v. Mobley, 143 So. 2d 715 (Fla. 3d DCA 1962).
AFFIRMED.
DAUKSCH, COWART and HARRIS, JJ., concur.
NOTES
[1]  Nor can the adverse party breathe life into a belated opposing affidavit by filing a motion for rehearing the summary judgment and insisting the trial court consider the later affidavit at that hearing. See Coffman Realty Inc. v. Tosohatchee Game Preserve, Inc., 381 So. 2d 1164 (Fla. 5th DCA 1980), approved, 413 So. 2d 1 (Fla. 1982); Lennertz v. Dorsey, 421 So. 2d 820 (Fla. 4th DCA 1982). See also, James A. Cummings, Inc. v. Larson, 588 So. 2d 1066 (Fla. 4th DCA 1991).